Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION

                             Nos. 04-18-00524-CR & 04-18-00525-CR

                                  Braulio TIRADO-MORALES,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                    From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court Nos. 6200 & 6201
                           Honorable Maria Teresa Herr, Judge Presiding

Opinion by:      Sandee Bryan Marion, Chief Justice

Sitting:         Sandee Bryan Marion, Chief Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: November 20, 2019

AFFIRMED

           Appellant Braulio Tirado-Morales (“Tirado-Morales”) was indicted and tried in two

separate cause numbers. In the first cause number, the jury found Tirado-Morales guilty of three

counts of aggravated sexual assault of a child and assessed punishment at twelve years’

confinement. In the second cause number, the same jury found Tirado-Morales guilty of one count

of indecency with a child by sexual contact and assessed punishment at four years’ confinement.

The trial court cumulated the sentences and ordered them to run concurrently. We affirm the trial

court’s judgments.
                                                                     04-18-00524-CR & 04-18-00525-CR


                                            Background

        Tirado-Morales was born in May 1992. In 2016, Tirado-Morales’s minor relatives, E.G.

and K.G., reported to law enforcement that Tirado-Morales had sexually abused them between

June 2006 and November 2008. Because Tirado-Morales was between the ages of 14 and 16 at the

time the offenses took place, he was charged as a juvenile in two cause numbers.

        The trial court, sitting as the juvenile court, held a hearing pursuant to Family Code section

54.02 to consider whether to waive its exclusive, original jurisdiction and exercise its discretionary

power to transfer both cause numbers to the criminal district court. Following the hearing, the trial

court made findings of fact, waived its juvenile jurisdiction, and transferred both cause numbers

to itself as the criminal district court.

        Prior to trial, Tirado-Morales filed a motion to suppress the outcry statement of E.G.’s and

K.G.’s mother Rosalia. The State subsequently filed notices of intent to elicit outcry statements

from San Antonio Police Officer Joshua Stoever and E.G.’s school guidance counselor Lisa

Polanco-Contreras. Tirado-Morales moved to suppress those statements as well. The trial court

held a pre-trial reliability hearing, at which Rosalia, Polanco-Contreras, and E.G. testified.

        During the reliability hearing, Rosalia testified E.G. told her in December 2015 that “Lalo”

(Tirado-Morales) had molested her. Rosalia “didn’t have the courage,” however, to ask E.G. any

follow-up questions, and E.G. did not provide Rosalia any further details other than that she had

been “molested.”

        Polanco-Contreras testified that on February 11, 2016, E.G.’s teacher asked her to counsel

E.G. after she made concerning statements about running away from home. Polanco-Contreras

contacted the school vice principal, who then contacted Rosalia. Rosalia informed Polanco-

Contreras that E.G. had reported being touched inappropriately by her cousin. Then, outside of

Rosalia’s and the vice principal’s presence, E.G. told Polanco-Contreras “that what had happened


                                                 -2-
                                                                    04-18-00524-CR & 04-18-00525-CR


to her was that—what they do to make babies. . . . What a man and a woman do to make babies.”

E.G. made a hand gesture indicating to Polanco-Contreras that “intercourse” had taken place. E.G.

did not remember if the abuse took place when she was in kindergarten or first grade, but she stated

the abuse happened in Boerne before the family moved to San Antonio. E.G. identified her cousin,

Tirado-Morales, as the person who abused her.

       E.G. testified she told Rosalia that Tirado-Morales had “touched” her but did not tell

Rosalia anything more than that. When E.G. first told Rosalia that Tirado-Morales had touched

her, she did not say specifically where he had touched her; rather, E.G. testified: “I just told her

that he had touched me and she started crying, so I didn’t want to say anything else.” E.G.

remembers telling Polanco-Contreras that Tirado-Morales “had done to [her] what people do to

make babies” and making a hand gesture to indicate what happened. At the time E.G. talked to

Polanco-Contreras, she had not given that much detail to any other adult. After she talked to

Polanco-Contreras, E.G. talked to a San Antonio police officer and gave him a lot of details.

       At the conclusion of the pre-trial reliability hearing, the trial court determined “[Polanco-

Contreras] is the appropriate outcry witness,” and denied Tirado-Morales’s motion to suppress her

outcry witness testimony. At trial, Polanco-Contreras, Rosalia, Officer Stoever, E.G., and K.G.,

among others, testified for the State. The jury convicted Tirado-Morales of aggravated sexual

assault of a child and indecency with a child by contact. Tirado-Morales appeals.

                          Admission of “Outcry” Witness Testimony

       In his first issue on appeal, Tirado-Morales argues the trial court “erroneously allowed for

the admission of hearsay testimony of Polanco[-]Contreras . . . under the ‘outcry witness’ rule.”

The crux of Tirado-Morales’s argument, however, appears to be that the trial court erroneously

permitted the State to elicit hearsay testimony from Officer Stoever and Rosalia, whom the trial

court did not designate as outcry witnesses. In the interest of justice, we address both arguments.


                                                -3-
                                                                     04-18-00524-CR & 04-18-00525-CR


A. Applicable law and standard of review

       The trial court may admit the hearsay statements of certain abuse victims, including child

victims of sexual offenses, if the statements were made to an “outcry” witness. Lopez v. State, 343
S.W.3d 137, 140 (Tex. Crim. App. 2011) (citing TEX. CODE CRIM. PROC. ANN. art. 38.072). An

outcry witness is the first person over the age of 18, other than the defendant, to whom the child

victim spoke about the offense. Id. There may be only one outcry witness per event. Id. The child

victim’s outcry statement “must be ‘more than words which give a general allusion that something

in the area of child abuse is going on’ [and] must be made in some discernable manner [that] is

event-specific rather than person-specific.” Id. (quoting Garcia v. State, 792 S.W.2d 88, 91 (Tex.

Crim. App. 1990)). In order to invoke the outcry witness exception to the general hearsay rule: (1)

the State must notify the defendant of the name of the outcry witness and provide a summary of

the witness’s testimony; (2) the trial court must conduct a reliability hearing outside the jury’s

presence; and (3) the child victim must testify or be available to testify at the proceeding. Id.

       The trial court has broad discretion in determining the admissibility of outcry witness

testimony. Garcia, 792 S.W.2d at 92. We will not reverse the trial court’s determination unless the

record establishes a clear abuse of discretion. Id. The trial court clearly abuses its discretion when

its determination regarding the admissibility of evidence lies outside “the zone of reasonable

disagreement.” Weatherred v. State, 15 S.W.3d 540, 540 (Tex. Crim. App. 2000).

B.     Analysis

       Tirado-Morales frames his first issue as whether the trial court erred in designating

Polanco-Contreras as the outcry witness regarding E.G.’s outcry statement. The record reflects the

State notified Tirado-Morales of Polanco-Contreras’s identity and provided a summary of her

testimony. Polanco-Contreras, Rosalia, and E.G. testified at a reliability hearing held outside the

jury’s presence, and their testimony established Polanco-Contreras was the first person over the


                                                 -4-
                                                                    04-18-00524-CR & 04-18-00525-CR


age of 18 to whom E.G. spoke in detail about the offense. Accordingly, we conclude the trial court

did not abuse its discretion in designating Polanco-Contreras as the outcry witness and permitting

her to testify regarding the substance of E.G.’s outcry statement. See Lopez, 343 S.W.3d at 140;

Garcia, 792 S.W.2d at 92.

       Tirado-Morales also appears to argue the trial court erred in permitting the State to elicit

hearsay testimony from Officer Stoever and Rosalia at trial. Officer Stoever testified he was

dispatched to E.G’s school to speak to witnesses and make a report. After interviewing both E.G.

and K.G., Officer Stoever indicated in his report that E.G. was a victim of aggravated sexual assault

of a child, K.G. was a victim of indecency with a child by contact, and both E.G. and K.G.

identified Tirado-Morales as their abuser. Assuming any of Officer Stoever’s testimony was

inadmissible hearsay, Tirado-Morales waived any error by failing to object to the testimony at

trial. See TEX. R. APP. P. 33.1; TEX. R. EVID. 103(a).

       Over Tirado-Morales’s hearsay objection, Rosalia testified at trial that when she asked E.G.

if someone had molested her, E.G. responded that “Lalo” (Tirado-Morales) had molested her.

Assuming the trial court erred in failing to sustain Tirado-Morales’s hearsay objection, any error

was harmless because the same information was properly admitted through other witnesses. See

Brooks v. State, 990 S.W.2d 278, 287 (Tex. Crim. App. 1999) (noting any error in admitting

hearsay evidence may be harmless if other properly admitted evidence proves the same fact). Both

Polanco-Contreras, as the properly designated outcry witness, and E.G. testified that Tirado-

Morales sexually assaulted E.G. Accordingly, any error in admitting Rosalia’s testimony was

harmless. See id.

       For these reasons, Tirado-Morales’s first issue is overruled.




                                                -5-
                                                                      04-18-00524-CR & 04-18-00525-CR


                              Criminal District Court’s Jurisdiction

        In his second issue, Tirado-Morales argues the trial court, sitting as the criminal district

court, lacked jurisdiction to enter the judgments because the record affirmatively demonstrates

Tirado-Morales was under the age of 17 at the time the offenses were committed. Tirado-Morales

argues the record is “wholly devoid” of anything indicating his cases were properly certified and

transferred to the criminal district court.

        Although the juvenile court has exclusive, original jurisdiction over offenders under the

age of 17, the juvenile court may waive jurisdiction and transfer the case to a criminal district court

in certain circumstances. TEX. FAM. CODE ANN. §§ 51.04(a), 54.02. Here, the record affirmatively

demonstrates the juvenile court conducted a section 54.02 hearing, waived its exclusive, original

jurisdiction, and transferred both cause numbers to itself as the criminal district court. Accordingly,

we conclude the trial court, sitting as the criminal district court, had jurisdiction to enter the

judgments in both cause numbers. Tirado-Morales’s second issue is overruled.

                                              Conclusion

        Having overruled both of Tirado-Morales’s issues, we affirm the trial court’s judgment.

                                                   Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH




                                                 -6-